DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 received on 6/21/2019 are currently being examined.

Specification
The disclosure is objected to because of the following informalities: 
Under the section titled, “(b) CROSS-REFERENCE TO RELATED APPLICATIONS” please insert the term “Not applicable” if there are no related patent applications to cross-reference.
On page 4, line 7, the term “is” should be replaced with the term “being”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "enhance comfort" as recited in claims 1, 3, and 5 is a relative term which renders the claim indefinite.  The term "enhanced comfort" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For example, the specification does not provide examples or teachings that can be used to measure a degree even without a precise numerical measurement.  Consequently, one of ordinary skill in the art could not ascertain the scope of the claim.  During prosecution, an applicant may overcome an indefiniteness rejection by submitting a declaration under 37 CFRR 1.132 showing examples that meet the claim limitations and examples that do not (Federal Register / Vol. 76, No. 27 / February 9, 2011 / Notices, (Page 7165: Col 3, Par. 0003).
For the purpose of substantive examination, Examiner presumes that any prior art that meets the structural limitations as defined in the claims will result in enhanced comfort in the context claimed.
Claims 2 and 4 are also rejected by virtue of their dependency from claims 1 and 2, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1, line 10, and claim 5, line 23, state “wherein said saddle having the penis being positioned thereon”. This limitation is directed to encompassing a human organism.  One possible way to overcome this rejection is to amend the claim to state the following “said saddle configured to have the penis positioned thereon.”
Claims 2-4 are rejected by virtue of their dependency from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fletcher (US 6941587 B1).
Regarding claim 1 (as best understood in view of the 101 rejection above), Fletcher discloses a contoured urinal assembly being configured to receive a penis for urination without abrading the penis (The Abstract describes a portable urinal where both male and female users benefit from the stable urine storage and a comfortable, ergonomic form), said assembly comprising: 
a bottle (bottle 100) having an angled neck (as illustrated in Fig. 1 as part of second end 120 and col 2, lines 52-56 states, “the shapes of the first and second ends 120 and 135 are altered to change the angle of this wedge.  The angle can be eliminated, or the body 105 can be shaped to the base of the bottle 100 tapers down away from mouth 115 instead of up and away as shown) wherein said bottle is configured to facilitate a user to insert the user's penis into said angled neck for urine collection (Col. 3, lines 24-42, state “the general saddle shape of the mouth 115 is tilted slightly back away from the user, thus forming an acute angle A1 with respect to the plane defined by base 125.”); 
a handle (handle 110) being coupled to said bottle for gripping (Fig. 6 illustrates a handle connected to the bottle for gripping); 
a ring (inward rolled lip 181 around the mouth 115) extending around said bottle (as shown in Fig. 6), said ring (inward rolled lip 181 around the mouth 115) being comprised of a resiliently compressible material wherein said ring is configured to enhance comfort for the user (Col. 2, lines 1-6, states “ A mouth 115 in a first end 120 of body 105 has a “saddle” shape that facilitates formation of a tight seal against the relevant portions of the female anatomy.  Col 3, lines 31-32 states “In one embodiment, bottle 105 is of a blow molded thermoplastic. Blow molded thermoplastics have some degree of compressibility in the radial inward direction providing comfort to a user.  In addition, the rolled structure of the lip 181 enhances compression.); and 
a saddle (gasket 185) being coupled to said ring (inward rolled lip 181), said saddle (gasket 185) having the penis being positioned thereon wherein said saddle (gasket 185) is configured to inhibit the penis from being abraded (A gasket is commonly known as a piece of rubber or some other material that is used to make a seal between two parts that are joined together (Merriam-Webster.com Dictionary). The gasket 185 is located around the mouth 115 and is configured to inhibit the penis from being abraded when entering the opening of the bottle.  In addition, Col 3, lines 31-32 disclose the bottle may be made of a blow molded thermoplastic that have some degree of compressibility.) , said saddle (gasket 185) extending into said bottle wherein said saddle (gasket 185) is configured to direct the penis into said bottle for urine collection (Col. 3, lines 53-59, states “FIG. 6 depicts another embodiment of bottle 100, this one including a gasket 185 that can be used in conjunction with bottle 100 to promote a comfortable seal. Gasket 185 includes a groove 187 that mates with the inward portion of rolled lip 181 (and extending into the bottle) so gasket 187 remains affixed to bottle 100. Lip 181 is comfortable by itself, but gasket 185 improves the level of comfort.”  Gasket 185 is located around the opening of the bottle and extends into the bottle to help direct the penis into the bottle.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher (US 6941587 B1) in view of Gamm (US 4769858 A).
Regarding claim 2 (as best understood in view of the 101 rejection above), dependent from claim 1, Fletcher discloses wherein: 
said bottle has a bottom end (base 125), a top end (crest 140) and an outer wall (sidewalls 130 or side 135) extending there between, said top end (crest 140) being open (mouth 115) into an interior of said bottle wherein said top end (crest 40) is configured to having the penis positioned therein, said outer wall (sidewalls 130 or side 135) being curved between said bottom end and said top end such that said top end lies on a plane being angled with said bottom end (as illustrated in Fig. 6); 
said outer wall (side 135) has ounces indicia being printed thereon comprising a graduated scale for measuring fluid volume in fluid ounces (Col. 3, lines 7-9, states “Second end 135 is relatively flat and includes graduations for measuring urine levels.”); and 
said outer wall has cubic centimeter indicia being printed thereon comprising a graduated scale for measuring fluid volume in cubic centimeters (Col. 3, lines 7-9, states “Second end 135 is relatively flat and includes graduations for measuring urine levels.”).  
Regarding claim 2, for printed matter on the bottle to be given patentable weight, the printed matter and associated product must be in a functional relationship (Please see MPEP 2111.05 IA).  For example, the indicia on the urine bottle of the present invention performs the function of indicating volume within the bottle and should be given patentable weight.  Fletcher discloses in Col. 3, lines 7-11, “Second end 135 is relatively flat and includes graduations for measuring urine levels. Body 105 is entirely or partially formed of translucent material so urine can be measured against the graduations.”  Fletcher does not state that the graduations are in units of ounces and/or cubic centimeters.  
However, Gamm et al. discloses a urinal bottle with volume measurements written on wall 16.  Specifically, col. 2, lines 53-55 state, “Note also that the bottle’s side wall 16 has a volume measurement legend 36 on it in both ounces and cubic centimeters.”  As stated above, the reason to place graduations on a wall of a bottle is to determine the amount of urine a user produces.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the graduations described on the Fletcher urinal would have been in units of ounces and/or cubic centimeters (standard units of measurement) to determine the urine output of a user.      

Regarding claim 3 (as best understood in view of the 101 rejection above), dependent from claim 2, Fletcher as modified above discloses wherein said ring (inward rolled up lip 181) is coextensive with said top end of said bottle (as shown in Fig.3 and Fig. 6), said ring (inward rolled up lip 181) having an inwardly facing side, said inwardly facing 6side being beveled wherein said inwardly facing side is configured to enhance comfort for the penis (Fig. 6 illustrates gasket 185 having an inwardly facing side and col.3, lines 55 to 59 state “Gasket 185 includes a groove 187 that mates with the inward portion of rolled lip 181 so gasket 187 remains affixed to bottle 100.  Lip 181 is comfortable by itself, but gasket 185 improves the level of comfort.” In addition, because lip 181 is rolled inwardly it has a rolled edge or a beveled edge).  

Regarding claim 4 (as best understood in view of the 101 rejection above), dependent from claim 2, Fletcher as modified above discloses wherein said saddle (gasket 185) is concavely arcuate with respect to said top end of said bottle (as illustrated in Fig. 7). 

Regarding claim 5 (as best understood in view of the 101 rejection above), Fletcher discloses a contoured urinal assembly being configured to receive a penis for urination without abrading the penis (The Abstract describes a portable urinal where both male and female users benefit from the stable urine storage and a comfortable, ergonomic form), said assembly comprising: 
a bottle (bottle 100) having an angled neck (as illustrated in Fig. 1 as part of second end 120 and col 2, lines 52-56 states, “the shapes of the first and second ends 120 and 135 are altered to change the angle of this wedge.  The angle can be eliminated, or the body 105 can be shaped to the base of the bottle 100 tapers down away from mouth 115 instead of up and away as shown)  wherein said bottle is configured to facilitate a user to insert the user's penis into said angled neck for urine collection(Col. 3, lines 24-42, state “the general saddle shape of the mouth 115 is tilted slightly back away from the user, thus forming an acute angle A1 with respect to the plane defined by base 125.”), said bottle having a bottom end (base 125), a top end (crest 140) and an outer wall (sidewalls 130 or side 135) extending there between, said top end (crest 140) being open into an interior of said bottle (mouth 115)  wherein said top end (crest 140 attached to mouth 115) is configured to having the penis positioned therein, said outer wall (sidewalls 130 or side 135) being curved between said bottom end and said top end such that said top end lies on a plane being angled with said bottom end (as illustrated in Fig. 6), said outer wall (side 135) having ounces indicia being printed thereon comprising a graduated scale for measuring fluid volume in fluid ounces (Col. 3, lines 7-9, states “Second end 135 is relatively flat and includes graduations for measuring urine levels.”), said outer wall having cubic centimeter indicia being printed thereon comprising a graduated scale for measuring fluid volume in cubic centimeters (Col. 3, lines 7-9, states “Second end 135 is relatively flat and includes graduations for measuring urine levels.”); 
a handle (handle 110) being coupled to said bottle for gripping (Fig. 6 illustrates a handle 110 for gripping coupled to the outer wall of the bottle), said handle extending away from said outer wall of said bottle, said handle extending toward said bottom end of said bottle (side 135 acting as a bottom); and 
a ring (inward rolled lip 181 around the mouth 115) extending around said bottle, said ring being coextensive with said top end of said bottle (as illustrated in Fig. 7), said ring having an inwardly facing side (“inward” rolled lip 181), said inwardly facing side being beveled wherein said inwardly facing side is configured to enhance comfort for the penis (Col. 2, lines 1 -6, states “ A mouth 115 in a first end 120 of body 105 has a “saddle” shape that facilitates formation of a tight seal against the relevant portions of the female anatomy.  Col 3, lines 31-32 states “In one embodiment, bottle 105 is of a blow molded thermoplastic. Blow molded thermoplastics have some degree of compressibility in the radial inward direction and the rolled structure of the lip 181 enhances compression. In addition, because lip 181 is rolled inwardly it has a rolled edge or a beveled edge), said ring being comprised of a resiliently compressible material wherein said ring is configured to enhance comfort for the user (the compressible nature of inward rolled lip 181 enhances comfort for the user); 
and a saddle (gasket 185)  being coupled to said ring (lip 181), said saddle (gasket 185) having the penis being positioned thereon wherein said saddle (gasket 185) is configured to inhibit the penis from being 7abraded, said saddle extending into said bottle wherein said saddle (gasket 185) is configured to direct the penis into said bottle for urine collection, said saddle (gasket 185, Fig. 6) being concavely arcuate (as illustrated in Fig. 7) with respect to said top end of said bottle (Figs. 6 illustrates gasket 185 having an inwardly facing side and col.3, lines 55 to 59 state “Gasket 185 includes a groove 187 that mates with the inward portion of rolled lip 181 so gasket 187 remains affixed to bottle 100.  Lip 181 is comfortable by itself, but gasket 185 improves the level of comfort.” Gasket 185 is located around the opening of the bottle to help direct the penis into the bottle.).
Regarding claim 5, for printed matter on the bottle to be given patentable weight, the printed matter and associated product must be in a functional relationship (Please see MPEP 2111.05 IA).  For example, the indicia on the urine bottle of the present invention performs the function of indicating volume within the bottle and should be given patentable weight.  Fletcher discloses in Col. 3, lines 7-11, “Second end 135 is relatively flat and includes graduations for measuring urine levels. Body 105 is entirely or partially formed of translucent material so urine can be measured against the graduations.”  Fletcher does not state that the graduations are in units of ounces and/or cubic centimeters.  
However, Gamm et al. discloses a urinal bottle with volume measurements written on wall 16.  Specifically, col. 2, lines 53-55 state, “Note also that the bottle’s side wall 16 has a volume measurement legend 36 on it in both ounces and cubic centimeters.”  As stated above, the reason to place graduations on a wall of a bottle is to determine the amount of urine a user produces.  It would have been obvious prior to the effective filing date of the present invention that the graduations described on the Fletcher urinal would have been in units of ounces and/or cubic centimeters (standard units of measurement) to determine the urine output of a user.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Knowlton (US 9629771) teaching a urinal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on 571-272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/           Examiner, Art Unit 4171   
  
/MICHAEL G HOANG/           Supervisory Patent Examiner, Art Unit 4171